PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/055,750
Filing Date: 16 Oct 2013
Appellant(s): Gandham et al.



__________________
Ahsan A. Shaikh 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that the claims are not directed to an abstract idea. The Examiner disagrees. The claims are directed to certain methods of organizing human activities,
specifically, marketing or sales activities or behaviors. Appellant’s claims describe a user searching for tickets, in an e-commerce environment, therefore they fall squarely into to the marketing or sales activities categorization. The 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes: (b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Appellant argues that the recited claims are similar to those of example (v) of MPEP 2106.4(a)(1). The Examiner disagrees. As an initial matter, Appellant appears to be referencing example vi and not example 5, as argued. While the claims in example 
	Appellant further argues that the claims are directed to a practical application and improve the functioning of the technical field of electronic commerce through a network. The Examiner disagrees. Applicant has not pointed out, nor do the claims provide, an improvement to any of the recited additional elements or any technical portions of the recited claim language. Notably, even while arguing a practical application, Appellant appears to agree with the Examiner that the recited claims are a business improvement in an e-commerce environment, see Appeal Br. pg. 13 para. 6. Further, contrary to Appellant’s assertions, the problem of users trying to get group tickets in an online ticket market is not a problem rooted in technology. It is a real world business problem which Appellant attempts to solve by using a computer as a tool to implement a business solution otherwise known as the abstract idea. The portions of the independent claims argued by Applicant as an improvement, are all a part of the abstract idea and therefore are not evaluated as additional elements at Prong 2. 
	Appellant has likened the claims of the instant application to those of Core Wireless Licensing v. LG Electronics, Inc., Case No. 2016-2684 (Fed. Cir. January 25, 2018).The Examiner disagrees.  The claims of Core Wireless improved the technological features of known systems by displaying a limited set of information to a user of an application that is in an unlaunched state, rather than using conventional user Core Wireless recite a specific technical improvement over prior systems, resulting in an improved user interface for electronic devices. Moreover, the claims of Core Wireless were not found to be abstract. The claims of the instant invention do not share this fact pattern. The GUI in Appellant’s claims are not being improved, but, as described in Appellant’s specification, are used to reduce the difficulty for a potential purchaser to determine
whether other seat groupings are available for purchase (see Appellant’s specification para. 4). Again the GUI is being used as a tool to implement the recited abstract idea. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONYA JOSEPH/Primary Examiner, Art Unit 3628     
                                                                                                                                                                                                   Conferees:
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628    

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.